Citation Nr: 1335217	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  13-20 578	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error (CUE) in a Board rating decision dated October 27, 2010. 


REPRESENTATION

Moving party represented by:  Disabled American Veterans 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The moving party had honorable active military service from April 1985 to June 1994. 

This case arises under 38 U.S.C.A. § 7111, alleging clear and unmistakable error in Board decision dated October 27, 2010, which, in pertinent part, denied a claim for an increased rating for service-connected Sturge-Weber Syndrome (SWS) (alternately diagnosed as Klippel Trenaunay Syndrome (KTS)), evaluated as 20 percent disabling.  The moving party raised this issue in a letter, received in March 2011.  

(The following issues are the subject of a separate Board decision: service connection for bilateral hearing loss; entitlement to a disability rating in excess of 70 percent for service-connected dysthymia/depressive disorder; and total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU)). 


FINDINGS OF FACT

1.  In a decision, dated October 27, 2010, the Board denied a claim for an increased rating for service-connected Sturge-Weber Syndrome (alternately diagnosed as Klippel Trenaunay Syndrome), evaluated as 20 percent disabling. 

2.  In deciding the moving party's claim on October 27, 2010, the Board did not commit an error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 


CONCLUSION OF LAW

The Board's decision dated October 27, 2010, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.1400, 20.1403 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party argues that the Board's October 27, 2010, decision was CUE. Specifically, it is argued that the Board should not have evaluated this disability under 38 C.F.R. § 4.88b, Diagnostic Code 6315.  Rather, it is argued, in essence, that the moving party's disability should have been evaluated as a musculoskeletal disability affecting the bones or joints, manifested by painful motion.  See letters from R.M., written on behalf of the moving party, dated in March 2011, at page 5, and in January 2012, at page 2.  It is also argued that the Board's decision was CUE because it failed to grant an extraschedular rating.  See R.M.'s March 2011 letter, at page 2; see generally 38 C.F.R. § 3.321(b)(1). 

A review of the history of the moving party's claim shows the following: In March 1995, the RO granted service connection for KTS, evaluated as 20 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  In June 2001, the moving party filed a claim for an increased rating.  In June 2004, the RO denied the moving party's claim.  The moving party appealed, and in February 2009 the Board remanded the claim for additional development.  In a decision dated October 27, 2010, the Board denied the claim for an increased rating for service-connected Sturge-Weber Syndrome (alternately diagnosed as Klippel Trenaunay Syndrome), evaluated as 20 percent disabling.  In its decision, the Board also granted a separate rating of 50 percent for port wine stains as a "complication" of SWS/KTS prior to August 30, 2002, and a 60 percent rating thereafter.  Finally, the Board remanded the issues of whether a separate compensable orthopedic rating is warranted as a complication or manifestation of SWS/KTS, and entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  

While the law vests the Board with original jurisdiction to determine whether CUE exists in a prior final Board decision, the shape and expanse of that review is controlled by statute and regulations.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-141 1.  38 C.F.R. § 20.1403 relates to what constitutes CUE and what does not, and provides as follows: 

(a) General.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

(b) Record to be reviewed. (1) General.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. 

(2) Special rule for Board decisions issued on or after July 21, 1992.  For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by the Department of Veterans Affairs not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record. 

(c) Errors that constitute clear and unmistakable error.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 

(d) Examples of situations that are not clear and unmistakable error. 

(1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. 

(2) Duty to assist.  The Secretary's failure to fulfill the duty to assist. 

(3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated. 

(e) Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 

Authority 38 U.S.C.A. §§ 501(a), 7111. 

In addition, neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a), (b). 

To show CUE in a final decision of the Board, a claimant must prove: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). 

The Court has indicated that clear and unmistakable error is a very specific and a rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the presence of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell. 

The essence of a claim of clear and unmistakable error is that it is a collateral attack on an otherwise final rating decision by the Board or by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

As for the pertinent laws and regulations in effect at the time of the Board's October 2010 rating decision, under DC 6315, a 20 percent rating was warranted if there is disability showing stomatitis, achlorhydria, or diarrhea.  A 40 percent rating was warranted where SWS/KTS is productive of stomatitis, diarrhea, and symmetrical dermatitis.  Id.  

In its original grant of service connection, and in its June 2003 decision, the RO evaluated the moving party's disability under 38 C.F.R. § 4.88b, Diagnostic Codes 6399-6315.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted infectious disease, immune disorder, or nutritional deficiency, was the service-connected disorder, and it was rated as if the residual condition was pellagra, under DC 6315.  Just as the RO did, the Board also evaluated the moving party's disability under DC 6315.  In this regard, in its October 2010 decision, the Board stated that the moving party was diagnosed with SWS/KTS, that this disability is not listed in the Rating Schedule, and that it was being rated by analogy to pellagra under DC 6315.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  

In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the moving party's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Where a particular disability for which the veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2013); Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

As an initial matter, the moving party's primary argument is that it was CUE for the Board to have evaluated the moving party's disability under DC 6315 because it should have been evaluated as a musculoskeletal disability affecting the bones, or joints, manifested by painful motion.  See letter from R.M., dated in March 2011 (citing 38 C.F.R. §§ 4.44, 4.55, and 4.59).  However, in its October 2010 decision, the Board remanded the issue of "whether a separate compensable orthopedic rating is warranted as a complication/manifestation of SWS/KTS."  By regulation, CUE applies to revise only decisions which are final.  The issue of whether a separate compensable orthopedic rating is warranted as a complication/manifestation of SWS/KTS is therefore not "final," and may not be challenged as CUE.  See 38 C.F.R. §§ 20.1400(a), 20.1401(a) (2013).  

The Board further finds that its choice of DC 6315 was not CUE.  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (emphasis added).  In this case, apart from the argument that the moving party's disability should have been evaluated as a musculoskeletal disorder, supra, the moving party has not identified any specific diagnostic code which would have resulted in a higher rating, nor has the Board identified such a diagnostic code.  In this regard, the RO has evaluated the moving party's disability under DC 6315 since its grant of service connection in 1995, and this was also the diagnostic code used by the Board in its decision.  As noted in articles submitted by the moving party, received in about October 2006, SWS is manifested by a wide variety of symptoms, to include neurological, skin, and vision symptoms, convulsions, hemiparesis, and learning disabilities.  By history, the Veteran's service treatment reports showed that he primarily received treatment for skin, gastrointestinal, musculoskeletal, and eye symptoms.  The moving party's November 1994 VA examination report also contained findings pertaining to both skin symptoms, and gastrointestinal symptoms.  As discussed in the Board's October 2010 decision, the medical evidence dated during the time period on appeal included VA progress notes, which indicated several treatments for gastrointestinal symptoms.  In addition,  VA examination reports, dated in January and October of 2009, and April 2010, contained extensive findings as to skin symptoms.  In such a case, the selection of DC 6315 cannot be considered erroneous, as it encompasses both gastrointestinal symptoms (such as stomatitis and achlorhydria), and skin symptoms (i.e., dermatitis).  It therefore appears that the moving party's disability was reasonably rated by analogy to a closely-related disease (pellagra, under DC 6315) in which not only the functions affected, but also the anatomical area and symptomatology were closely analogous.  See 38 C.F.R. §§ 4.20, 4.27; Lendenmann; Pernorio.  

The Board points out that the Court has held that each service-connected problem associated with a service-connected disability may be rated separately unless it constitutes the same disability or the same manifestation.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology is duplicative or overlapping; the manifestations of the disabilities must be separate and distinct.  Id. at 261, 262.  In this case, as previously stated, SWS/KTS is shown to be productive of a wide variety of symptoms, to include vision and psychiatric symptoms, and at the time of the Board's October 2010 decision, separate ratings were in effect for two disabilities that had been determined to be secondary to the moving party's SWS/KTS.  Specifically, service connection was (and is) in effect for dysthymia/depressive disorder, and suspect glaucoma of the left eye with ocular Melanesia.  In addition, in its October 2010 decision, the Board determined that port wine stains were secondary to his SWS/KTS.  The Board therefore granted service connection for this disability, and assigned a separate rating for it (rated as analogous to eczema).  VA progress notes indicated that the Veteran's SWS/KTS was primarily manifested by glaucoma, diffuse hemangiomas, arthritis and psychosis.  See e.g., reports, dated in April 2003, October 2004, March and October of 2005, and August 2006.  This evidence also indicated that the Veteran did not have any major neurological symptoms due to his SWS/KTA.  See e.g., reports, dated in March and August of 2006.  In summary, it appears that all symptoms determined by VA to be secondary to the moving party's service-connected SWS/KTS were accounted for under DC 6315, or by the assignment of separate ratings under other diagnostic codes.    

With regard to the evidence of record at the time of Board's October 2010 decision, the Board stated:

The record showed that he was treated for gastroesophageal (GERD) since 2006.  In March 2007, the record showed that he used beta blockers for his symptoms. During this time, it was noted that he was prescribed Ranitidine for stomach problems.  In November 2008, he was seen at VA for not well-controlled GERD symptoms.  It was noted that Ranitidine did not control his symptoms and it was discontinued and he was started with Omeprazole.  Later that month, he developed diarrhea.  The diarrhea continued for nearly a month.  Omeprazole was discontinued and an increased dosage of Ranitidine was prescribed.  In January 2009, it was noted that his stomach condition was well-controlled with the increased dosage of Ranitidine.  An April 2010 VA examination showed the Veteran's abdominal/GERD examination to be normal.  No evidence of stomatitis was shown during the appellate period. 

The Board noted that the evidence did not show stomatitis, diarrhea, and symmetrical dermatitis, as necessary for a 40 percent rating.  In addition, the Board stated:

Although there is evidence that the Veteran is medicated for stomach conditions and he has had chronic diarrhea for a short time, there is no evidence that shows all three disorders, necessary to warrant the next higher rating criteria.  Indeed, the Veteran has made no allegation that he suffers from stomatitis or, for that matter, that his with [sic] diarrhea is due to his SWS/KTS. Rather, as discussed below, his primary focus is the argument that he suffers from skin and orthopedic symptoms that should be rated separately.  Thus, as the symptoms of SWS/KTS, rated as pellagra, do not more nearly approximate or equate to the criteria for the next higher rating, the preponderance of the evidence is against a rating higher than 20 percent for SWS/KTS at any time during the appeal period, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

The Board finds that there was no CUE in the October 27, 2010, decision.  In its decision, the Board determined that the criteria for an increased rating under DC 6315 had not been met, and that stomatitis, diarrhea, and symmetrical dermatitis were not shown.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The moving party has not identified any material error in the Board's summary of the evidence, nor is such an error shown.  Of particular note, there was no evidence of stomatitis, or symmetrical dermatitis, at the time of the Board's decision.  Id.  Therefore, CUE is not shown.

As a final matter, the moving party has asserted that the Board's decision was CUE because it failed to assign an extraschedular rating.  

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In its decision, the Board stated:

[T]here is no evidence of marked interference with the Veteran's employment or frequent periods of hospitalization that indicate that referral for an extraschedular evaluation is warranted.  Specifically, during the appeal period, there is no evidence of hospitalization as a result of his SWS/KTS disabilities and no documentation that either disability, the SWS/KTS or the skin condition specifically affects his ability to be employed.  The Veteran asserted that his ability to work was affected by his SWS/KTS disability.  Throughout the appellate period, the Veteran has had several periods of employment, and most recently, in October 2009, he related that he had chest pains when he was stressed at work.  As of that date, it appears that he was working.  In April 2010, during his VA examination, he reported that he was not working and had not worked since service because of his SWS/KTS.  It was not clear whether or not the Veteran was working at that time, but his statements were inconsistent with the evidence of record.  Not only did the record reflect he was working 6 months earlier, the record also reflected that since service, the Veteran had worked at several jobs to include the VA and Postal Service.  Finally, there is no evidence that the dermatological manifestations of his SWS/KTS, in and of themselves, have interfered with his employment. 

Moreover, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the SWS/KTS provides for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Although the skin disability, as a complication of SWS/KTS, is rated at the highest schedular rating, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted for his claimed service-connected SWS/KTS and the skin condition as a complication of SWS/KTS increased ratings. 

The moving party has not argued that the Board's summary of the facts was in error, nor is the Board's decision shown to contain such an error.  The moving party's arguments amount to no more than a simple disagreement as to how the facts were weighed or evaluated.  However, a mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  Furthermore, the Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd.  The mere existence of a "possibility" of assignment of an extraschedular rating by means outside of the Board's purview (i.e., referral to the Chief Benefits Director or the Director, Compensation and Pension Service) is insufficient to show that had such a referral been made, the decision would have been manifestly different.  Bustos.  Therefore, this is not a valid basis to find CUE.  

Based on the foregoing, the Board finds that there is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  Bustos; see also Grover v. West, 12 Vet. App. 109, 111-112 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  The moving party's claim that the October 27, 2010 rating decision was clearly and unmistakably erroneous must therefore be denied.  38 C.F.R. § 3.105(a). 

As a final matter, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).  However, the VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12- 2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed").  


ORDER

The motion for clear and unmistakable error (CUE) in a Board rating decision dated October 27, 2010, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


